Citation Nr: 0032359	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-08 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for VA benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Philippines, which 
determined that the appellant was ineligible for VA benefits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant is not shown to have had active military, 
naval or air service, or service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
2000); 38 C.F.R. §§  3.1, 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
VA laws and regulations allow Philippine veterans who had 
recognized United States military service to claim certain VA 
benefits if the alleged service is documented or verified by 
the Armed Forces of the United States.  See 
38 U.S.C.A. § 101; 38 C.F.R. §§ 3.9, 3.203.  Further, service 
department findings are binding on the VA for purposes of 
establishing service in the United States Armed Forces.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The appellant contends that he was a member of the Philippine 
Commonwealth Army beginning in December 1941 and that he was 
a prisoner of war during this service.  In support of this 
position the appellant has submitted various documents, but 
none from the service department agency that maintains 
records pertaining to Philippine service personnel--the 
United States Army Reserve Personnel Center (ARPERCEN).  The 
documents submitted by the appellant include an Affidavit for 
Philippine Army Personnel dated in February 1946, an 
Affidavit dated in October 1996 from a service comrade and 
the appellant, and a Joint Affidavit from service comrades 
dated in January 1998.  Various medical records have been 
associated with the claims file, but these records have no 
bearing or evidentiary value concerning the appellant's 
status as a veteran for VA benefit purposes.  The appellant 
also presented testimony in support of his contentions in 
June 1999 at a BVA hearing at the RO.  At the time, he also 
submitted additional evidence for consideration by the Board.  
None of this evidence is from ARPERCEN.  

In this case, the United States service department has 
certified that the appellant did not have valid military 
service for purposes of eligibility for VA benefits.  In a 
January 1998 response from ARPERCEN to the RO's Request for 
Information pertaining to the appellants, ARPENCEN certified 
that:  "Subject has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  As the 
United States Court of Appeals for Veterans Claims noted in 
the Duro case, it is clear from the provisions of 
38 C.F.R. § 3.203 that VA has made service department 
verification a requirement for establishing that a VA 
claimant, or the individual upon whose service a claim is 
made, served in the U.S. Armed Forces, or in this case, in 
the Philippine Commonwealth Army in the service of the U.S. 
Armed Forces.  The Court concluded that, "service department 
findings are binding on VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 
2 Vet. App. at 532.  

At his hearing before the undersigned, the appellant 
submitted copies of various documents for consideration by 
the Board.  The records included an Affidavit from a service 
comrade dated in February 1946, a roster of individuals dated 
in May 1940, a Philippine Army Form T-5 dated June 1940 
concerning the appellant's training, a Certification dated in 
December 1994, and a duplicate copy of the Affidavit for 
Philippine Army Personnel dated in February 1946.  Given the 
legal requirement for certification of service by the United 
States service department, these documents are insufficient 
for VA purposes.  If the appellant believes that the U.S. 
service department finding is incorrect, his recourse is with 
the service department rather than with the VA.  

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(to be codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126), 
which broadly defines VA claimants, modifies the 
circumstances under which VA's duty to assist claimants 
applies, and provides how that duty is to be discharged.  The 
Board is satisfied in this case that the request to ARPERCEN 
and the response from this governmental agency meet any 
requirements for VA assistance in connection with this claim 
under the recent legislation.  The appellant testified that 
he had not served under any different name from the request 
forwarded by the RO to ARPERCEN in December 1997.  The Board 
concludes that any further assistance in seeking verification 
of qualifying service at this time would be futile.  


ORDER

The appeal is denied.


		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals

 

